DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 4/7/2021, with respect to the 112 rejection of claims 10-15 & 21 have been fully considered and are persuasive. The rejection is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Russell on 6/25/2021.
The application has been amended as follows:
Claims 1-4, 6-9 and 16-20 are cancelled.
Allowable Subject Matter
Claims 10-15 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method comprising 
adjusting an output of the one LED based on a signal from a reference photodiode adjacent to the one LED, the output of the one LED travelling along a light path to one of a plurality of coupling optics, wherein each of the plurality of coupling optics is positioned between each LED and a first optically transparent wall of the flow cell, and after passing through one of the plurality of coupling optics, the output of the one LED passing through the first optically transparent wall of the flow cell into a sample chamber of the flow cell and wherein the reference photodiode detects a portion of light from the one LED that is reflected from the one of the plurality of coupling optics, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882